In a separation action, order denying defendant’s motion, under rules 106 and 280 of the Rules of Civil Practice, to dismiss the complaint for failure to state facts sufficient to constitute a cause of action, reversed on the law, without costs, and motion granted, without costs, with leave to serve a new complaint within ten days after the entry of the order hereon. The new complaint should separately state and number the causes of action and allege facts instead of merely stating conclusions of law. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.